Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Applicant’s Application filed on 10/08/2021 has been reviewed.
Claims 25-48 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendments and Arguments
Applicant's arguments with respect to claims 25-48 have been considered but are moot in view of the new ground(s) of rejection. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25-48 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9892182, claims 1-22 of U.S. Patent No. 9449038, claims 1-24 of U.S. Patent No. 9449039, claims 1-24 to U.S. Patent No. 9449040.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-20 of U.S. Patent No. 9892182, claims 1-22 of U.S. Patent No. 9449038, claims 1-24 of U.S. Patent No. 9449039, claims 1-24 to U.S. Patent No. 9449040,  can also be interpreted as features as claimed in the claims 25-48 of the present application. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 of U.S. Patent No. 9892182, claims 1-Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 25, 27, 31, 32, 34, 38, 39 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable U.S. Patent Application Publication No. 20110320403 to O’Krafka et al. (hereinafter “O’Krafka”), U.S. Patent No. 8849777 to Jian Xing (hereinafter “Xing”), and further in view of U.S. Patent Application Publication No. 20120117033 to Vaidya et al. (hereinafter “Vaidya”).

storing data in one or more data blocks of a first storage system (Fig. 7, par. 0032-0034, 0044-0048, storing data in nodes of a cluster);
performing a backup operation to store in a second storage system a copy of data stored in a first data block of the first storage system (Fig. 5, par. 0046-0053, performing backup such as copy from master node to slave node);
restoring data to the first data block of the first storage system from the second storage system (par. 0068-0070, restoring data to “recovering node” from “donor node”); and
at least partly during restoring the data:
streaming at least some of the data from the second storage system into system memory of the first storage system (par. 0078, 0079, prime in-memory buffer pool of recovering node with data from donor node), and
accessing the data from the system memory in response to the one or more queries directed to the first data block(par. 0078, 0079, accept client queries and using recovering buffer pool while recovering).
O’Krafka does not explicitly teach wherein the second storage system is a key-value backup storage system that is remoted from the first storage system, and wherein the key-value backup storage system comprises a different data storage format than the first storage system as claimed.
Xing teaches wherein the second storage system is a key-value backup storage system that is remoted from the first storage system, and wherein the key-value backup storage system comprises a different data storage format than the first storage system (col. 6 ln. 38-col. 8 ln. 51, key value database backup storage system.)

However, the combination of O’Krafka and Xing does not explicitly teach determining whether one or more queries have been directed to the data stored in the first storage system; streaming at least some of the copy of the data stored in the first storage system from the second storage system into system memory of the first storage system as claimed.
Vaidya teaches determining whether one or more queries have been directed to the data stored in the first storage system; streaming at least some of the copy of the data stored in the first storage system from the second storage system into system memory of the first storage system (par. 0023, 0047-0052, i.e. “In the event that a transaction executed on the online database requests a data page which has not yet been copied from the backup file to the database data files, embodiments of the present invention utilize a mini-filter driver to intercept the request and preferentially fetch the required page from the backup file and return the fetched page to the database management system which requested it… During this period of asynchronous copying, SQL Server DBMS 100 may request pages from data files 101 (operation 605). These requests are intercepted by the mini-filter driver 105, which performs a "lookup" in "data pages written" bitmap 107 (operation 606) to determine if the page is already in data files 101. If not, the data page is sourced from backup file 103 (operations 607 and 609) and "data pages written" bitmap 107 is updated accordingly (operation 610).”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of combination of O’Krafka and Xing with the teaching of Vaidya because they are in the same field of endeavor. One of ordinary skill in the art at the time of the 
As to claim 27, the rejection of claim 25 is hereby incorporated by reference, the combination of O’Krafka, Xing and Vaidya teach the method of claim 25, further comprising: determining that the data stored in the first data block is unavailable, wherein the data is restored to the first data block of the first storage system from the second storage system based at least in part on a determination that the data stored in the first data block is unavailable (par. 0068-0070. Further in Vaidya, par. 0023, 0047-0052.)
As to claim 31, the rejection of claim 25 is hereby incorporated by reference, the combination of O’Krafka, Xing and Vaidya teaches the method of claim 25, wherein performing the backup operation is performed: periodically based on a predetermined schedule (par. 0096-0097, scheduled backup); or automatically in response to a pre-defined trigger event.
Regarding claim 32, 34, 38, is essentially the same as claim 25, 27, 31, respectively, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claim 39, 41, is essentially the same as claim 25, 27, respectively, except that it sets forth the claimed invention as a non-transitory computer-readable storage medium rather than a method and rejected for the same reasons as applied hereinabove. 
Claims 26, 30, 33 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable U.S. Patent Application Publication No. 20110320403 to O’Krafka et al. (hereinafter “O’Krafka”), U.S. Patent No. 8849777 to Jian Xing (hereinafter “Xing”), U.S. Patent Application Publication No. 20120117033 to Vaidya et al. (hereinafter “Vaidya”), and further in view of U.S. Patent No. 5555404 to Torbjornsen et al. (hereinafter “Torbjornsen”).

Torbjornsen teaches wherein storing the data further comprises: determining that a given one of the one or more data blocks is being written for a first time in the first storage system; and based on a determination that the given one of the one or more data blocks is being written for the first time, generating a unique identifier for the given one of the one or more data blocks (col. 4 ln. 50-col. 5 ln. 20, unique identifier for new data using hash function.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of combination of O’Krafka, Xing and Vaidya with the teaching of Torbjornsen because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Torbjornsen would allow combination of O’Krafka, Xing and Vaidya “to provide a highly reliable database server that is single fault tolerant, has automatic non-blocking, self-repair that quickly re-establishes single fault-tolerance after a first node failure, and provides graceful degradation with respect to data availability when multiple failures occur” (Torbjornsen, col. 1 ln. 50-63.)
As to claim 30, the rejection of claim 27 is hereby incorporated by reference, combination of O’Krafka, Xing and Vaidya teaches the method of claim 27. The combination of O’Krafka, Xing and Vaidya does not explicitly teach wherein determining that the data stored in the first data block is unavailable comprises determining that the data stored in the first data block is unavailable due to: data corruption on the first data block; a disk failure; or a node failure of the first storage system as claimed.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of combination of O’Krafka, Xing and Vaidya with the teaching of Torbjornsen because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Torbjornsen would allow combination of O’Krafka, Xing and Vaidya “to provide a highly reliable database server that is single fault tolerant, has automatic non-blocking, self-repair that quickly re-establishes single fault-tolerance after a first node failure, and provides graceful degradation with respect to data availability when multiple failures occur” (Torbjornsen, col. 1 ln. 50-63.)
Regarding claim 33, is essentially the same as claim 26, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claim 40, is essentially the same as claim 26, except that it sets forth the claimed invention as a non-transitory computer-readable storage medium rather than a method and rejected for the same reasons as applied hereinabove. 
Claims 28, 35 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable U.S. Patent Application Publication No. 20110320403 to O’Krafka et al. (hereinafter “O’Krafka”), U.S. Patent No. 8849777 to Jian Xing (hereinafter “Xing”), U.S. Patent Application Publication No. 20120117033 to Vaidya et al. (hereinafter “Vaidya”), and further in view of U.S. Patent Application Publication No. 20120166487 to Stougie et al. (hereinafter “Stougie”).
As to claim 28, combination of O’Krafka, Xing and Vaidya teaches the method of claim 27. The combination of O’Krafka, Xing and Vaidya does not explicitly teach wherein determining that the data 
Stougie teaches wherein determining that the data stored in the first data block is unavailable comprises: applying a consistency check to the data stored in the first data block (par. 0063-0069, 0114, 0134, applying a consistency check such as CRC or checksum.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of combination of O’Krafka, Xing and Vaidya with the teaching of Stougie because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Stougie would allow combination of O’Krafka, Xing and Vaidya “an efficient and reliable monitoring and repair process for a distributed object storage system, that does not result in data loss in the long term and is able to realize a large scale, self-healing distributed object storage system” (Stougie, paragraph 0006.)
Regarding claim 35, is essentially the same as claim 28, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claim 42, is essentially the same as claim 28, except that it sets forth the claimed invention as a non-transitory computer-readable storage medium rather than a method and rejected for the same reasons as applied hereinabove. 
Claims 29 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable U.S. Patent Application Publication No. 20110320403 to O’Krafka et al. (hereinafter “O’Krafka”), U.S. Patent No. 8849777 to Jian Xing (hereinafter “Xing”), U.S. Patent Application Publication No. 20120117033 to Vaidya et al. (hereinafter “Vaidya”), U.S. Patent Application Publication No. 20120166487 to Stougie et al. (hereinafter “Stougie”), and further in view of U.S. Patent No. 7769722 to Bergant et al. (hereinafter “Bergant”).

based at least in part on a determination that the consistency check has failed (Stougie, par. 0063-0069, 0114, 0134, applying a consistency check such as CRC or checksum.), searching for a secondary copy of the data stored in the first data block (par. 0068-0070, restoring data to “recovering node” from “donor node”).
The combination of O’Krafka, Xing, Vaidya and Stougie does not explicitly teache wherein restoring the data to the first data block is performed in response to a determination that the secondary copy is not found as claimed.
Bergant teaches wherein restoring the data to the first data block is performed in response to a determination that the secondary copy is not found (col. 19 ln. 18-50, replicate desired version when common based snapshot of the object is not found.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Bergant with the teaching of combination of O’Krafka, Xing, Vaidya and Stougie because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bergant would allow combination of O’Krafka, Xing, Vaidya and Stougie to “replicating diverse data storage objects in a way that is scalable and efficient and may use a replication control protocol for one-to-many replication and cascaded replication over a data network” (Bergant, col. 1 ln. 12-43.)
Regarding claim 43, is essentially the same as claim 29, except that it sets forth the claimed invention as a non-transitory computer-readable storage medium rather than a method and rejected for the same reasons as applied hereinabove. 
Claims 45-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7769722 to Bergant et al. (hereinafter “Bergant”), U.S. Patent No. 8849777 to Jian Xing (hereinafter “Xing”), U.S. Patent Application Publication No. 20110320403 to O’Krafka et al. (hereinafter “O’Krafka”), and further in view of, U.S. Patent Application Publication No. 20120117033 to Vaidya et al. (hereinafter “Vaidya”).
As to claim 45, Bergant teaches a method, comprising (col. 1 ln. 46-col. 2 ln. 32):
storing data in a first storage system (Fig. 2, col. 7 ln. 42-col. 8 ln. 23, storing data with versions);
storing, in a second storage system, a copy of the data stored in the first storage system (Fig. 2, col. 7 ln. 42-col. 8 ln. 23, replicate data from primary data storage to secondary storage);
detecting a failure in the first storage system (Fig. 12-14, 19, col. 16 ln. 22-col. 17-35, detecting failure and performing data); and
in response to detecting the failure (Fig. 12-14, 19, col. 16 ln. 22-col. 17-35, detecting failure and performing data ):
streaming at least some of the data from the second storage system into system memory of the first storage system (Fig. 18, col. 19 ln. 18-50, secondary data storage server restore data to primary data storage server).
Bergant does not explicitly teach wherein the second storage system is a key-value backup storage system that is remoted from the first storage system, and wherein the key-value backup storage system comprises a different data storage format than the first storage system as claimed.
Xing teaches wherein the second storage system is a key-value backup storage system that is remoted from the first storage system, and wherein the key-value backup storage system comprises a different data storage format than the first storage system (col. 6 ln. 38-col. 8 ln. 51, key value database backup storage system.)

However, combination of Bergant and Xing does not explicitly teach accessing the data from the system memory in response to the one or more queries as claimed.
O’Krafka teaches accessing the data from the system memory in response to one or more queries (par. 0079, accept client queries and using recovering buffer pool and stored data while recovering.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of combination of Bergant and Xing with the teaching of O’Krafka because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of O’Krafka would allow combination of Bergant and Xing to “address the performance, capacity, scaling, reliability, and power challenges of supporting dynamic online data and services effectively” (O’Krafka, par. 0010-0011, 0022-0023.)
However, the combination of Bergant, Xing and O’Krafka does not explicitly teach determining whether one or more queries have been directed to the data stored in the first storage system; streaming at least some of the copy of the data stored in the first storage system from the second storage system as claimed.
Vaidya teaches determining whether one or more queries have been directed to the data stored in the first storage system; streaming at least some of the copy of the data stored in the first storage system from the second storage system (par. 0023, 0047-0052, i.e. “In the event that a transaction 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of combination of Bergant, Xing and O’Krafka with the teaching of Vaidya because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Vaidya would allow combination of Bergant, Xing and O’Krafka to “performing a near-instantaneous restore of a database” (Vaidya, par. 0005-0008.)
As to claim 46, the rejection of claim 45 is hereby incorporated by reference, the combination of Bergant, Xing,  O’Krafka and Vaidya teaches the method of claim 45, further comprising:
in response to detecting the failure (Fig. 12-14, 19, col. 16 ln. 22-col. 17-35, detecting failure and performing data ):
restoring the data to the first storage system from the second storage system (Fig. 12-14, 18, 19, col. 16 ln. 22-col. 17-35, col. 19 ln. 18-50, detecting failure and performing data ).
As to claim 47, the rejection of claim 46 is hereby incorporated by reference, the combination of Bergant, Xing, O’Krafka and Vaidya teaches the method of claim 46, further comprising: receiving the 
As to claim 48, the rejection of claim 45 is hereby incorporated by reference, the combination of Bergant, Xing, O’Krafka and Vaidya teaches the method of claim 45, further comprising: prioritizing data blocks for said streaming at least some of the data based at least in part on a likelihood of the data blocks being accessed (O’Krafka, par. 0078, 0079, cache database pages that are frequently used).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168